                                                                 Case 2:19-cv-00587-GMN-GWF Document 5 Filed 05/13/19 Page 1 of 2




                                                             1 David H. Krieger, Esq.
                                                             2
                                                                 Nevada Bar No. 9086
                                                                 HAINES & KRIEGER, LLC
                                                             3   8985 S. Eastern Avenue, Suite 350
                                                             4   Henderson, Nevada 89123
                                                                 Phone: (702) 880-5554
                                                             5   FAX: (702) 385-5518
                                                             6   Email: dkrieger@hainesandkrieger.com
                                                             7 Attorneys for Plaintiff,
                                                             8 KIERA YANCY
                                                             9
                                                                                     UNITED STATES DISTRICT COURT
                                                            10                            DISTRICT OF NEVADA
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                                  KIERA YANCY,                            Case No.: 2:19-cv-00587-GMN-GWF
                           Henderson, Nevada 89123




                                                            12
                                                            13                   Plaintiff,
                                                                                                          NOTICE OF SETTLEMENT
                                                            14          vs.                               BETWEEN PLAINTIFF AND
                                                            15                                            USHEALTH GROUP, INC., A
                                                                  USHEALTH GROUP, INC., A                 TEXAS CORPORATION
                                                            16    TEXAS CORPORATION,                                                                 N
                                                            17                                                                                       O
                                                                                Defendants.                                                          T
                                                            18
                                                                                                                                                     I
                                                            19
                                                            20         NOTICE IS HERBY GIVEN that the claims and disputes between KIERA
                                                            21
                                                                 YANCY (“Plaintiff”) and Defendant USHEALTH GROUP, INC., A TEXAS
                                                            22
                                                            23 CORPORATION (“USHEALTH”) have been settled. Plaintiff and USHEALTH
                                                            24 anticipate filing a Stipulation for Dismissal of Plaintiff’s claims against
                                                            25
                                                                 USHEALTH, with prejudice, within 60 days.         This will allow time for the
                                                            26
                                                            27 settlement to be finalized.    Plaintiff requests that all pending dates and filing
                                                            28

                                                                                                        -1-
                                                                 Case 2:19-cv-00587-GMN-GWF Document 5 Filed 05/13/19 Page 2 of 2




                                                             1 requirements as to USHEALTH be vacated and that the Court set a deadline sixty
                                                             2
                                                                 (60) from present for filing a Dismissal as to USHEALTH.
                                                             3
                                                             4         Dated: May 13, 2019

                                                             5                                               /s/ David H. Krieger, Esq.
                                                             6                                               David H. Krieger, Esq.
                                                                                                             HAINES & KRIEGER, LLC
                                                             7                                               8985 S. Eastern Avenue
                                                             8                                               Suite 350
                                                                                                             Henderson, Nevada 89123
                                                             9
                                                            10                                               Attorneys for Plaintiff
                                                                                                             KIERA YANCY
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12
                                                            13
                                                            14
                                                            15
                                                            16
                                                            17
                                                            18
                                                            19
                                                            20
                                                            21
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                       -2-
